Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 11-13, 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims recites “a plate” (or is dependent on a claim that recites the same” however, either the “a plate” is not properly claimed in correspondence with the previously recited housing and/or at least two plates.  In order to expedite examination, where the “at least two plates” have already been recited, Examiner will assume that the recitation is meant to refer to “a plate of the at least two plates” and refer to the same thereafter as “the plate”; and where the “at least two plates” have not been recited, Examiner will assume that the recitation is meant to “the housing comprises a plate” and refer to the same thereafter as “the plate”.  In all instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2012/0174865 to Choi et al.
Choi et al. disclose an evaporation source, comprising:  a support (see, e.g., Figs. 1-2A and 4, 111); a group of nozzles (113) and a housing (114a-c and 135) both disposed on the support, wherein 
With respect to claim 2, the housing comprises at least two plates (114a-b and/or both 135) disposed opposite each other, the at least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.
With respect to claim 3, the housing may comprise four plates (114a-b and both 135), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.
With respect to claim 4, a plate of the at least two plates may comprise a heating element (112).
With respect to claims 9-10, a cooling plate (116) is disposed on a side of a plate of the at least two plates away from the group of nozzles, and the cooling plate will necessarily be provided with a coolant.
With respect to claim 14, the group of nozzles comprises a plurality of nozzles.
With respect claim 15, the group of nozzles are a linear nozzle (i.e. they are configured in a linear configuration).
Regarding claim 16, as can be seen in Fig. 4, the evaporation source may be part of an evaporation coating equipment.
With respect to claim 17, the housing comprises at least two plates (114a-b and/or both 135) disposed opposite each other, the at least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.
With respect to claim 18, the housing may comprise four plates (114a-b and both 135), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.
With respect to claim 19, the housing comprises a plate and the plate may comprise a heating element (112).
With respect to claim 20, the housing comprises a plate and a cooling plate (116) is disposed on a side of the plate away from the group of nozzles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claims 1-4, 9-10 and 14-20 above in view of U.S. Patent Pub. No. 2008/0221346 to Miyakawa.
Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose the plate of the at least two plates comprises a cavity, the heating element is disposed in the cavity and/or the heating element is at least one of an electric heating element and a microwave heating element.
Miyakawa et al. teach providing a housing/plates (Fig. 5A-6, 303) surrounding an evaporation source (302a) wherein the housing/plates comprise an embedded, electric heating element (embedding the heating element necessarily provides a cavity) for the purpose of preventing adherence of the evaporated material to the housing/plates (see, e.g., paras. 106-109).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an embedded, electric heating element in a cavity of the plate of the at least two plates in Choi et al. in order to prevent adherence of the evaporated material to the housing/plates as taught by Miyakawa et al.

Claim 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claims 1-4, 9-10 and 14-20 above in view of U.S. Patent Pub. No. 2016/0281211 to Beck et al.
Regarding claims 7-8, Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose a protection layer of at least one of ceramic or metal disposed on a side of the plate of the at least two plates toward the group of nozzles.
Beck et al. disclose the provision of a plurality of plates (Fig. 4A-B, 410) surrounding an evaporation source (220) and nozzle (120), wherein at least one plate layer can be considered the housing and another plate layer can be considered the protective coating, for the purpose of enabling insulation that decreases or substantially prevents heat loss from the evaporation source (see, e.g., 45-46 and 50-55).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of plates surrounding the evaporation source  and nozzle in Choi et al., wherein at least one plate layer can be considered the housing and another plate layer can be considered the protective coating, in order to enable insulation that decreases or substantially prevents heat loss from the evaporation source as taught by Beck et al.

Regarding claims 11-13, Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose an angle of a plate of the at least two plates with respect to the spray direction is adjustable by flexible connection of an end of the plate with an outer wall of the support, wherein the end of the plate is pivotally connected with an outer wall of the support.
Beck et al. disclose an angle of a plate of the at least two plates (Fig. 6A-B, left and right 610 parts) with respect to the spray direction is adjustable by flexible connection (e.g. hinge) of an end of the plate with an outer wall of the support (bottom 610 part), wherein the end of the plate is pivotally connected with an outer wall of the support  (see, e.g., paras., 7, 14 and 56) in order to establish desired thermal control rates during varying process steps as taught by Beck et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Choi et al. an angle of a plate of the at least two plates  with respect to the spray direction is adjustable by flexible connection (e.g. hinge) of an end of the plate with an outer wall of the support, wherein the end of the plate is pivotally connected with an outer wall of the support  in order to establish desired thermal control rates during varying process steps as taught by Beck et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716